Citation Nr: 1221319	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with erectile dysfunction. 

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee internal derangement, status-post arthroscopic procedure (left knee disability). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to May 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a September 2008 rating decision, the RO granted service connection for type II diabetes mellitus associated with herbicide exposure and assigned a 20 percent disability evaluation.  In a January 2009 rating decision, the RO granted service connection for a left knee disability and assigned a 10 percent disability evaluation. 

In December 2011, the Veteran presented testimony in a hearing before the undersigned, and a copy of the transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

During his December 2011 hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  He also indicated that he was treated by Dr. Jose Perez and his primary care physician for his type II diabetes mellitus, and for his left knee by Dr. Sean Dinkle whom he had seen two months before.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159 (c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran was last afforded examinations for his type II diabetes mellitus and left knee disability in December 2008.  He testified at his December 2011 hearing that both of his disabilities had increased in severity since he had last been examined.  The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current levels of disability are at issue, contemporaneous examinations of the Veteran's type II diabetes mellitus and left knee disability are necessary to accurately assess his disability picture. 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary authorization from the Veteran, obtain all outstanding treatment records pertaining to his type II diabetes mellitus and left knee disability.  These records include but are not exclusive of those from Dr. Jose Perez, Dr. Sean Dinkle, and his primary care physician.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Obtain any and all SSA records concerning the Veteran. The RO must perform all follow up indicated and document negative responses. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3. Schedule the Veteran for an examination to determine the current severity of his diabetes mellitus.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner should specifically address whether: 

a) the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities; 

b) the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and

c) the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, to include, but not limited to, erectile dysfunction and neuropathy. 

The examination report should include a detailed rationale for all opinions reached.  

4.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected left knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.  He/she must address the Veteran's assertions of his left knee giving out and the need to wear a knee brace.
The supporting rationale for all opinions expressed must be provided. 

5. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



